Title: To Thomas Jefferson from Jacob Abbot Cummings, 7 October 1825
From: Cummings, Jacob Abbot,Hilliard, William
To: Jefferson, Thomas


                        Hond Sir,
                        
                            Boston,
                            October 7, 1825.
                        
                    We now send you case No. 6, containing the Books from the College Library & other works upon American History. Also, a few works of English & French Literature. We find it very difficult at , to procure American History, & it must be some time before we can complete this branch of the collection—As opportunities offer, we shall avail ourselves of them. We are sorry that any disatisfaction should be felt in regard to the Encyclopedia by your professor, from its date. There never was but one edition of “Dobsons Encyclopedia,” 21 Vols. 4to which was  published at 10 dollars pr. Volume; and as you have also ordered Rees’ Encyclopedia , we supposed, that Dobson’s was wanted for some special purpose. There is a late London edition of Phillip’s Mineralogy, which we were not aware of; this shall be procured. We obtained a discount of 25 pr.ct. from the Books, purchased of our College Library, including some others, on your list, which could be had no where else—particularly Elliot’s Indian Bible & Psalms. This would probably bring 20 dollars at Auction. Our order to England has been received, & acknowledged to be in a state of forwardness. The Saxon Books have not yet arrived, but we daily expect them. The copies of Coke were intended for your students—to other purchasers, they should have been a higher price. We can order more, if wanted. We shall scrupulously adhere to your instructions, in regard to editions, so far as possible; & therefore forbear finding Bruce, Lardner & Barrows in quarto, which we had prepared. It was the intention of Mr Hilliard to have gone to Europe to execute your order, at the commission, first proffered 10 pr.Ct. This, with his own business, would have justified the enterprise; but we confidently expect & hope, that your expectations in the final execution of the order will not be disappointed.Yours with respect
                        Cummings, Hilliard & Co.forWilliam Hilliad.P.S. We have filled the Box, including a few Books for Mr Jones & a set of Johnson’s Report for Mr Southall & which we have instructed Mr. J. to attend to.